DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 20-27, 29, 30 and 32-40 are pending in this application and were examined on their merits.

The rejection of Claims 20, 22, 23, 24, 30, 33, 34, 36, 37, 38 and 39 on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 10,688,222 B2 in view of King (US 2012/0195952 A1), cited in the IDS, are withdrawn due to the Applicant’s amendments to the claims filed 12/20/2021. since the reference does not teach an implant comprising about 400 mg of an oxysterol per cc of the implant and distributed in the implant in an amount from 1 mg to 2 mg per cc of the implant which is deemed to represent NEW MATTER.  Should the claims be amended to overcome the NEW MATTER rejection under 35 USC 112, first paragraph, the reinstatement of the rejections will be considered in view of other possible amendments. Therefore, Applicant’s arguments regarding this rejection are considered moot at this time.


et al. (US 8,877,221 B2), as evidenced by Auffan et al. (2009), all of record, are withdrawn due to the Applicant’s amendments to the claims filed 12/20/2021. since the reference does not teach an implant comprising about 400 mg of an oxysterol per cc of the implant and distributed in the implant in an amount from 1 mg to 2 mg per cc of the implant which is deemed to represent NEW MATTER.  Should the claims be amended to overcome the NEW MATTER rejection under 35 USC 112, first paragraph, the reinstatement of the rejections will be considered in view of other possible amendments. Therefore, Applicant’s arguments regarding this rejection are considered moot at this time.

The rejection of Claims 20, 21, 22, 23, 24, 25, 26, 27, 30, 31 and 33-39 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of
U.S. Patent No. 10,335,419 B2 in view of McKay et al. (US 8,877,221 B2), as evidenced by Auffan et al. (2009), both of record, are withdrawn due to the Applicant’s amendments to the claims filed 12/20/2021. since the reference does not teach an implant comprising about 400 mg of an oxysterol per cc of the implant and distributed in the implant in an amount from 1 mg to 2 mg per cc of the implant which is deemed to represent NEW MATTER.  Should the claims be amended to overcome the NEW MATTER rejection under 35 USC 112, first paragraph, the reinstatement of the rejections will be considered in view of other possible amendments. Therefore, Applicant’s arguments regarding this rejection are considered moot at this time.

unpatentable over Benedict et al. (US 2013/0244942 A1), cited in the IDS, in view
of Hans Moore et al. (US 8,642,065 B2), cited in the IDS, McKay (US 8,877221 B2),
cited in the IDS, as evidenced by Auffan et al. (2009), of record, Parhami et al. (US
2015/0118277 A1), cited in the IDS, Epperson et al. (WO 2012/024581 A2), cited in the
IDS and King (US 2012/0195952 A1), cited in the IDS, are withdrawn due to the Applicant’s amendments to the claims filed 12/20/2021. since the reference does not teach an implant comprising about 400 mg of an oxysterol per cc of the implant and distributed in the implant in an amount from 1 mg to 2 mg per cc of the implant which is deemed to represent NEW MATTER.  Should the claims be amended to overcome the NEW MATTER rejection under 35 USC 112, first paragraph, the reinstatement of the rejections will be considered in view of other possible amendments.  Therefore, Applicant’s arguments regarding this rejection are considered moot at this time.









et al. (US 2013/0244942 A1), cited in the IDS, in view
of Hans Moore et al. (US 8,642,065 B2), cited in the IDS, McKay (US 8,877221 B2),
cited in the IDS, as evidenced by Auffan et al. (2009), of record, Parhami et al. (US
2015/0118277 A1), cited in the IDS, Epperson et al. (WO 2012/024581 A2), cited in the
IDS and King (US 2012/0195952 A1), cited in the IDS, as applied to Claims 20-27 and
29-39 above, and further in view of Cheng et al. (US 2011/0217351 A1), of record, has are withdrawn due to the Applicant’s amendments to the claims filed 12/20/2021. since the reference does not teach an implant comprising about 400 mg of an oxysterol per cc of the implant and distributed in the implant in an amount from 1 mg to 2 mg per cc of the implant which is deemed to represent NEW MATTER.  Should the claims be amended to overcome the NEW MATTER rejection under 35 USC 112, first paragraph, the reinstatement of the rejections will be considered in view of other possible amendments. Therefore, Applicant’s arguments regarding this rejection are considered moot at this time.

Response to Arguments

Applicant’s arguments with respect to claim(s) 20-27, 29, 30 and 32-40 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-27, 29, 30 and 32-40 are newly rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  




2 of the matrix.  Paragraphs [0193]-[0196] describe examples wherein an implant may contain various amounts of CMC, collagen, ceramic and Oxy133 which are described only in percent (Tables 1-2) and wherein Oxy133 is added in an amount of about 400 mg/cc, see Paragraphs [0195] and [0198].  The Examiner notes that Paragraph [0083] lists various concentrations of oxysterol which may be disposed homogeneously throughout the matrix or in discrete portions of the matrix encompassing the claimed range of 0.1 to about 60 % w/v, w/w and or v/v of the total weight of the matrix while Paragraph [0084] lists various concentrations of oxysterol which may be present in the matrix, including 400 mg/cc.  As discussed above, Paragraph [0175] is drawn only to embodiments which may contain oxysterol (Oxy133) in an amount of from 1 to 2 mg/cc2 of the matrix.  


Claims 21-27, 29, 30, 32-33 and 35-40 are rejected as being dependent upon rejected Claims 20 and 34.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-27, 29, 30 and 32-40 are newly rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  





Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        01/18/2022

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653